DETAILED ACTION
This action is responsive to the amendment filed 05/24/2022. In the instant amendment, claims 1 and 5 have been amended. Claims 25-56 are newly added.
Claims 1-3, 5-18, and 25-56 have been examined, and all remained pending claims are allowed.

Examiner’s Statement of Reasons for Allowance
Prior arts:
US 2009/0223682 to Ramos
[0381] Core Set Construction Process: The, Core Set(s) (46), (46-A), or (46-B) have body (36) of the core set in the cylindrical, cone-trunk, polygonal prismatic, and spherical body made of hard materials that can be bio-degradable or not, milled, injected, molded, extruded, blown or manufactured by other traditional mechanical means, hollow, include different materials or not, and several parts with programmed internal and/or external fragilities (23) or not, pressurized or not with pressurized air and/or another gas and/or liquids through its specific calibrating valve (69).
[0382] The lower vectorizer (25) and the upper vectorizer (26) can be built with hard materials that can be biodegradable or not, milled, injected, molded, blown, extruded, or manufactured by other traditional mechanical means, hollow or whole, including different materials or not, and by different parts with the internal part on a conical format with angular measures that vary from 15.degree. up to 179.degree. with the internal part in a cone-trunk format with the angular measures varying from 17.degree. up to 179.degree., a cylindrical traditional part, and with hard faces to offer mechanical resistance to pressure, temperature, and shock that comes from Propelled-propellant Granules and Crystals (40) thrown and of the products resulting from the explosion of the Container (51-1), or (52-2), or (RCE-3), as well as dividing and or decentralizing and redirecting these pressures or shock received. The body of the core set (36), the Propelled-Propellant Granules and/or Crystals (40) with the lower vectorizer (25) or the lower cap (47) and the upper vectorizer (26) or the upper cap (48) when associated to the Container (51-1), or (52-2), or (RCE-3) with their Rings (38) and/or their Guides (39) bring together the properties of maintenance for the axis center to flexibilize and absorb, hold, and standardize, equalize, and thus propagate the shock waves from the detonation of the explosives or mix of explosives or Chemical Compound that generates High Speed Pressure (41) in a controlled way as shown by the Core Sets (46) and according to FIGS. 3, 4, or the Core Sets (46-A) or (46-B) according to FIGS. 20, 22, and 25.

US 2006/0162566 to Kondo
[0101] Furthermore, in order to heat the PTC sheet efficiently, the electroconductive base materials positioned at both sides of the PTC sheet should be independent from each other. When the base materials are short-circuited each other, the electric current does not flow through a PTC heater part having a high electric resistance and hence the heater does not evolve heat.
[0111] Among these, a hollow columnar or tubular shape, or a concave polygonal columnar shape such as a star shape or a gear shape, or the like shape is advantageous for deodorization since the surface area of the particulate deodorant increases, and is also advantageous for gas permeation since flow path of air can be secured in the cells of the honeycomb base material.

US 2008/0268386 to Lin
[0025] As shown in FIG. 7, a method for embodying a low flame-spread coil incense according to a second embodiment of the present invention comprises applying a receiving dish 30 to receive a refractory material 20 having a plurality of projections received therein and a receiving plane 21 formed in the receiving dish 30. While embodying the second embodiment, the bottom of the coil incense 10 flatly contacts the holding plane 21 of the refractory material 20 after lighting the coil incense 10. Due to the bottom of the coil incense 11 contacts the refractory material 20 in a mostly dot-shaped manner, thus obtaining the lower flame-spread purpose so as to adapt for the large area of the bottom of the coil incense 10, e.g., the polygonal or elliptical cross section. Besides, the surface of the refractory material 20 may be coated Teflon for cleaning the attached tar thereon. Likewise, the Teflon may be coated onto the holding plane 21 as illustrate in FIG. 5.

US 2009/0277971 to Scott
[0121] A second alternative embodiment illustrated by FIGS. 11A, 11B, and 11C show an aluminum enclosed means of mount support 24, whereby the mount body housing base 24D and mount body housing 24C provide an integrated upper pinch block 24E and lower pinch block 24F to clamp the end of the piezo bender substrate 20B when the two parts are attached. It utilizes a carbon fiber conductive brush 21E to deliver the electrical signal to the piezo element 20A. It has a swirler support tube 26 with a perforated flame guard 27 surrounding the transport line extension 23C and atomizer assembly 25. It uses a quick-snap liquid supply connector 22 as a means for liquid connection with an o-ring gasket 22A, as well as a helical transport line spring 23B for longitudinal operation. It functions the same as the preferred embodiment, however this was designed specifically to operate as a fuel atomizer for a small turbojet engine where high volume airflow and high temperature of the combustion chamber are a consideration.

US 2007/0095659 to Yasuda
[0184] As shown in FIG. 17, a flow passage 92 for supplying pure water, more preferably ultrapure water, to the to-be-processed surface is formed in the interior of the base 84 of the electrode section 46, and the flow passage 92 is connected to a pure water supply source (not shown) via a pure water supply pipe 94. On both sides of each electrode member 82, there are provided pure water jet nozzles 96 for jetting the pure water or ultrapure water supplied from the flow passage 92 to between the substrate W and the ion exchangers 90 of the electrode members 82. In each pure water jet nozzle 96, a plurality of jet ports 98 are provided along the X direction (see FIG. 16) for jetting pure water or ultrapure water toward the to-be-processed surface of the substrate W facing the electrode members 82, i.e., the portion of the substrate W in contact with the ion exchangers 90. Pure water or ultrapure water in the flow passage 92 is supplied from the jet ports 98 of the pure water jet nozzles 96 to the entire to-be-processed surface of the substrate W. As shown in FIG. 18, the height of each pure water jet nozzle 96 is lower than the height of the ion exchanger 90 of each electrode member 82, so that the top of the pure water jet nozzle 96 does not contact the substrate W upon contact of the substrate W with the ion exchanger 90 of the electrode member 82.

[0198] The electrode member 282b shown in FIG. 21C, similarly to the electrode member shown in FIG. 20C, uses as an electrode 286b to be connected to the power source 48 (see FIG. 14) a long electrode having a semicircular cross-section. An insulator 292b having a semicircular cross-section is formed integrally on the substrate-facing surface of the electrode 286b such that the insulator 292b, together with the electrode 286b, forms a perfect circle. The surfaces of the electrode 286b and the insulator 292bare covered integrally with an ion exchanger 290b.

US 2004/0121114 to Piana
[0440] Tap water (not pretreated) that preferably has a temperature ranging from about 50.degree. F. to about 80.degree. F. (from about 10.degree. C. to about 27.degree. C.) flows under pressure from a source of (or means for containing) water 66 into a third line 72 (or into another means for permitting water to travel from the source of water to the first dye machine 32) and through a valve 50 (or another means for permitting, terminating and/or controlling the flow of water into the first dye machine 32, or into another application device), and then into the first dye machine 32. Generally, water will be added to the first dye machine 32 in an amount that, along with first "mother solution" that has entered therein, causes the first dye machine 32 to be full, thereby diluting the first "mother solution" that has entered into it from the first mix tank 28, and achieving the desired concentrations and weight percents of the various components present in the flame retardant composition employed to treat the substrates. Via a pump (not shown) that is present in the first dye machine 32, and the operation of the first dye machine 32 using the first control panel 22, the flame retardant composition that is present in the first dye machine 32 is then generally circulated around and through the substrates, such as fibers, preferably completely impregnating (penetrating) the substrates.

US 2009/0301601 to Enerson
[0042] It is noted that the above-described "portable" extinguishers 4-16 may comprise a valve 4-22 that is actuated when a fire is sensed such that the extinguisher 4-16 may be mounted in a fixed location, such as in the bilge of a boat, to automatically release BTATz material 4-12 once a fire is detected.
The prior art of record (Imwalle in view of Jacobi, Von Der Brelie, Ramos, Kondo, Lin, Scott, Yasuda, Piana and Enerson) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 1 “a plurality of fluid lines connected to the substrate and configured to provide fluid service and return to the climate control apparatus; and a plurality of electrical connections connected to the substrate and configured to provide electrical power and/or data to at least one of the climate control apparatus and the one or more lighting elements; wherein the substrate has a first face and a second face opposite the first face, wherein the first face faces away from the ground when the substrate is installed in an upper portion of an enclosure, and wherein the substrate has a polygonal cross section when observed from a direction normal to the second face.” and similarly recited in such manners in other independent claim 13.
The prior art of record (Imwalle in view of Jacobi, Von Der Brelie, Ramos, Kondo, Lin, Scott, Yasuda, Piana and Enerson) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 39 “a plurality of fluid lines connected to the substrate and configured to provide fluid service and return to the climate control apparatus; a plurality of electrical connections connected to the substrate and configured to provide electrical power and/or data to at least one of the climate control apparatus and the one or more lighting elements; a fire suppression apparatus; and at least one valve mounted on or in the substrate and configured to control fluid flow to and from one or more of the climate control apparatus and the fire suppression apparatus.” and similarly recited in such manners in other independent claim 42.
The prior art of record (Imwalle in view of Jacobi, Von Der Brelie, Ramos, Kondo, Lin, Scott, Yasuda, Piana and Enerson) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 48 “a plurality of fluid lines connected to the substrate and configured to provide fluid service and return to the climate control apparatus; and a plurality of electrical connections connected to the substrate and configured to provide electrical power and/or data to at least one of the climate control apparatus and the one or more lighting elements; wherein functionality of two or more of a sound level sensor, a motion sensor, an air quality monitor, a carbon dioxide sensor, a carbon monoxide sensor, a smoke detector, a light level sensor, a heat sensor, a room temperature sensor, a dewpoint sensor, and a humidity sensor are combined into a single sensor on the sound-absorbing substrate.” and similarly recited in such manners in other independent claim 51.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 1-3, 5-18, and 25-56 are allowed.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193